Exhibit 10(23)
 
[Letterhead of Sara Lee Corporation]
 
February 26, 2002
 
Mr. William Geoppinger
Chief Executive Officer
Sara Lee Foods
10151 Carver Road
Cincinnati, OH 45242
 
 
PERSONAL & CONFIDENTIAL
 
Dear Bill:
 
In recognition of your agreement to delay your planned retirement, Sara Lee is
pleased to provide you with the special retirement arrangement described below.
The terms of this agreement were approved by the Compensation and Employee
Benefits Committee of the Sara Lee Corporation Board of Directors at its January
30, 2002 meeting.
 

 
·
 
It is understood that you will continue your full-time, active employment status
until December 31, 2002. Beginning on January 1, 2003 and ending on June 28,
2003, you will be available to Sara Lee, on a reasonable-time basis, in a
consultative capacity to assist in various trade relations matters, including
attendance at the following:

 

 
·
 
GMA Industry Affairs Meeting

 
·
 
Sara Lee Foods Retail Council Meeting

 
·
 
AMI Board of Directors Meeting and one Executive Committee Meeting

 
Your salary will be paid through December 31, 2002.
 

 
·
 
You will be entitled to a full fiscal year 2003 bonus, as if you had been
actively employed and had continued to receive your salary through June 28,
2003. Your fiscal year 2003 bonus will be based upon the actual performance
results of the Sara Lee Foods group. Your Individual Standards of Performance
for that year, if any, will be mutually agreed upon by you and Steve McMillan at
the beginning of fiscal year 2003.

 

 
·
 
You will receive pension credit under the Sara Lee Corporation Supplemental
Pension Plan as if you had been actively employed and received your salary
through June 28, 2003.





--------------------------------------------------------------------------------

 
Mr. William Geoppinger
Page 2
 

 
·
 
Any payout you are entitled to receive under the Sara Lee Corporation Fiscal
Years 2001-2003 Long-Term Performance Incentive Plan will, for purposes of
computing service under the Plan, assume that you were actively employed through
June 28, 2003.

 
If you have any questions about the matter, please feel free to call me.
 
Sincerely,
 
/s/    Lee A. Chaden
 
LAC/d
 
c.    Steve McMillan
       Dan Ryan

